Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 11-15, filed 09/09/2021, with respect to the 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(Currently Amended) A computer system comprising: 
a processor; 
system memory coupled to the processor and storing instructions configured to cause the processor to: 
electronically receive shipping information in a first data format from a shipper, the shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country and including one or more of: a waybill/tracking number, a commercial invoice, or bill of lading; 

convert the shipping information from the first data format into a unified database format; 
store data from the received shipping information in the one or more carrier fields and the one or more recipient fields; 
set a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid; 
assign a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a government customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the government customs agency of the country; 
store the customs broker assignment in the one or more broker fields;
 automatically, and without user intervention, send an electronic broker assignment message to the previously registered customs broker, to the carrier, and to the shipper indicating that the previously registered customs broker is handling clearing the international shipment through the government customs agency of the country, including: 
send an electronic broker assignment message, including the one or more of: a waybill/tracking number, a commercial invoice, or bill of lading, to the previously registered customs broker in a local language of the previously registered customs broker; 
send another electronic broker assignment message to the carrier in a local language of the carrier in a second data format; and 

monitor an electronic customs feed in a third data format; 
identify an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country; 
convert the import fees amount due from the third data format into the unified data format; 
store data from the import fees amount due in the one or more import fees field; 
access the import fees amount due from the one or more import fee fields; electronically send an indication of the import fees due amount due along with an electronic payment link to the shipper; 
electronically receive an indication of import fee payment; 
transition the payment indicator in the one or more payment fields to indicate that import fees are paid; 
Page 3 of 16formulate a payment notification in response detecting the transitioned payment indicator; 
convert the payment notification into the second data format; 
electronically send the payment notification to the carrier; 
electronically receive a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper; 
convert the delivery notification from the second data format into the unified database format; and 
update the one or more recipient fields to indicate delivery of the internationally shipped item.

(Currently Amended) A processor implemented method comprising: 

creating a unifying database entry including one or more import fee fields, one or more carrier fields, one or more recipient fields, one or more payment fields, and one or more broker fields; 
converting the shipping information from the first data format into a unified database format; 
storing data from the received shipping information in the one or more carrier fields and the one or more recipient fields; 
setting a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid; 
assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a customs agency of the country relative to one or more other previously registered customs brokers clearing internationally shipped items through the customs agency of the country; 
storing the customs broker assignment in the one or more broker fields; 
automatically, and without user intervention, sending an electronic broker assignment message to the previously registered customs broker, to the carrier, and to the shipper indicating that the previously registered customs broker is handling clearing the international shipment through the customs agency of the country; 
monitoring an electronic customs feed in a third data format; 

converting the import fees amount due from the third data format into the unified data format; 
storing data from the import fees amount due in the one or more import fees field; 
accessing the import fees amount due from the one or more import fee fields; 
electronically sending an indication of the import fees due amount due along with an electronic payment link to the shipper; 
electronically receiving an indication of  import fee payment; 
transitioning the payment indicator in the one or more payment fields to indicate that import fees are paid; 
formulating a payment notification in response detecting the transitioned payment indicator; 
converting the payment notification into the second data format; 
electronically sending the payment notification to the carrier; 
electronically receiving a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper; 
converting the delivery notification from the second data format into the unified database format; and 
updating the one or more recipient fields to indicate delivery of the internationally shipped item.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest patent application prior art reference found is Black (2012/0123921) which discloses a system and method for a brokerage operations support system to facilitate assign a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a government customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the government customs agency of the country. Examiner would have to further modify the secondary reference of Nour (2016/0125423) which discloses a broker management system in which the broker may be chosen from a drop-down list of brokers, but does not disclose a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a government customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the government customs agency of the country. Further modification of these references would be to rely on improper hindsight reasoning to combine the reference, and further, patent or patent application prior art reference was found to disclose the amended limitations.
The closest non-patent literature prior art reference found was “My Customs Broker Handles That” (Don Luther, 11/09/2016), which generally discloses how effective or ineffective brokers may be, and how much a customer should rely on the broker, but does not disclose the limitations of assign a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a government customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the government customs agency of the country.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628